Cohn, J.
(dissenting). This petitioner, who became a stockholder of the corporation, respondent-appellant, in July, 1952, seeks a broad examination and inspection of all the minute books, books of account, records and papers of Columbia Pictures Corporation without restriction of any kind, and covering a period of many years before petitioner was a stockholder. An examination of the record of the hearings before the learned Special Referee does not change my view heretofore expressed (see dissenting opinion in Matter of Martin v. Columbia Pictures Corp., 282 App. Div. 686) that this examination is not for a proper purpose nor is it intended to safeguard or protect the interests of the corporation or its stockholders. The order should he reversed and the motion for inspection should in all respects be denied.
Peek, P. J., Callahan, Bastow and Bergan, JJ., concur in decision; Cohn, J., dissents and votes to reverse and deny the motion in opinion.
Order affirmed, with $20 costs and disbursements to the respondent. The date for the inspection to proceed shall be fixed in the order. Settle order on notice.